ORDER
PER CURIAM.'
Brian Burkett and Jeffrey Hales, Jr. (“Appellants”) appeal from the trial court’s judgment finding Josef and Maire Rohlik acquired certain real property through adverse possession. The Rohliks cross-appeal, arguing the' trial court’s award of an easement by necessity to Appellants was improper.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with,Rule 84.16(b).